Order entered February 6, 2015.




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01617-CV

                     BOSTON SCIENTIFIC CORPORATION, Appellant

                                                   V.

                  MARTHA SALAZAR AND FELIX SALAZAR, Appellees

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-12-14349

                                              ORDER
        By letter dated February 4, 2015, Court Reporter Deana Rouse requested a thirty day

extension of time to file the reporter’s record. We GRANT her request. The reporter’s record

shall be filed within thirty days of the date of this order.


                                                         /s/   CRAIG STODDART
                                                               JUSTICE